                                          Case 5:17-cv-05857-LHK Document 89 Filed 10/18/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     COMMUNITY HOSPITAL OF THE                        Case No. 17-CV-05857-LHK
Northern District of California
 United States District Court




                                         MONTEREY PENINSULA,
                                  13                                                      ORDER DIRECTING PARTIES TO
                                                       Plaintiff,
                                                                                          FILE A JOINT CASE MANAGEMENT
                                  14                                                      STATEMENT
                                                 v.
                                  15
                                         EXCESS REINSURANCE
                                  16     UNDERWRITERS AGENCY, INC., et al.,
                                  17                   Defendants.

                                  18
                                              The parties have failed to file a Joint Case Management Statement 7 days in advance of the
                                  19
                                       Case Management Conference set for October 24, 2018, at 2:00 p.m. See Civ. L.R. 16-10(d). The
                                  20
                                       Court hereby ORDERS the parties to file one Joint Case Management Statement by Monday,
                                  21
                                       October 22, 2018, at 10:00 a.m.
                                  22
                                       IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: October 18, 2018
                                  25
                                                                                     ______________________________________
                                  26
                                                                                     LUCY H. KOH
                                  27                                                 United States District Judge

                                  28                                                  1
                                       Case No. 17-CV-05857-LHK
                                       ORDER TO FILE JOINT CASE MANAGEMENT STATEMENT
